     Case 1:18-cv-00608-DAD-BAM Document 30 Filed 08/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RELMON H. DAVIS, III,                             No. 1:18-cv-00608-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    GIBSON, et al.,                                   ACTION WITH PREJUDICE
15                       Defendants.                    (Doc. No. 25.)
16

17

18           Plaintiff Relmon H. Davis, III is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On November 1, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending dismissal of this action with prejudice due to plaintiff’s failure

23   to state a cognizable claim upon which relief may be granted. (Doc. No. 25.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days after service. (Id. at 11.) After being served by mail at his

26   address of record, on November 15, 2019, the findings and recommendations were returned to the

27   court by the U.S. Postal Service marked as “Undeliverable, Refused by Inmate.”

28   /////
                                                        1
     Case 1:18-cv-00608-DAD-BAM Document 30 Filed 08/13/20 Page 2 of 3

 1           On January 27, 2020, plaintiff filed a motion for expedited review of his second amended

 2   complaint. (Doc. No. 26.) On January 29, 2020, the magistrate judge denied plaintiff’s motion

 3   for expedited review as moot, because the magistrate judge had already screened plaintiff’s

 4   second amended complaint and recommended dismissal of it in the November 1, 2019 findings

 5   and recommendations. (Doc. No. 27.) Additionally, the magistrate judge directed the Clerk of

 6   the Court to re-serve those findings and recommendations on plaintiff and granted plaintiff an

 7   additional fourteen days from the date of re-service, to file written objections to the findings and

 8   recommendations. (Id. at 2.) On February 14, 2020, the court received plaintiff’s written

 9   objections to the findings and recommendations, with a proof of service indicating that they were

10   delivered to prison officials for mailing on February 5, 2020. (Doc. No. 29.)1

11           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

12   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

13   including plaintiff’s objections, the court finds the findings and recommendations to be supported

14   by the record and proper analysis.

15           Plaintiffs objections do not address the deficiencies present in his second amended

16   complaint. Central in that regard is that the allegations of the second amended complaint “are

17   vague and conclusory statements unsupported by any facts” (Doc. No. 25 at 5) and fail to

18   “adequately link [the defendants] to any deprivation of his constitutional rights” (id. at 6). In his

19   objections, plaintiff simply reiterates his conclusory statements and fails to explain how the

20   named defendants have caused the harms alleged. Plaintiff’s most specific argument is that his
21   claims should be “construed as denial of legal services and access to the courts.” (Doc. No. 29 at

22   2.) The findings and recommendations addressed plaintiff’s claims of denial of access to the

23   courts, concluding that “[p]laintiff has not identified which of the named [d]efendants allegedly

24   interfered with his right to access the courts” and “[p]laintiff has not stated a cognizable claim for

25   a denial of his constitutional right to access the courts.” (Doc. No. 25 at 8–9.) Plaintiff’s

26   /////
27
     1
      This date of mailing would render the objections timely filed under the mailbox rule. See
28
     Houston v. Lack, 487 U.S. 266, 272–73 (1988).
                                                     2
     Case 1:18-cv-00608-DAD-BAM Document 30 Filed 08/13/20 Page 3 of 3

 1   objections provide no basis to question the analysis set forth in the pending findings and

 2   recommendations.

 3          Accordingly,

 4          1.      The findings and recommendations issued on November 1, 2019 (Doc. No. 25) are

 5                  adopted in full;

 6          2.      Plaintiff’s second amended complaint is dismissed with prejudice for failure to

 7   state a claim; and

 8          3.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     August 13, 2020
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
